 Case 1:19-cv-00293-PAB-STV Document 102 Filed 11/25/20 USDC Colorado Page 1 of 11




 1

 2                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLORADO
 3
     Civil Action No: 19-CV-0293-PAB-STV
 4

 5   Gilbert T. Tso, a natural person and an American,   )   Article III, Court of Records
                                                         )   Common Law
              Plaintiff,                                 )
 6
                                                         )   Verified Complaint for:
     v.                                                  )
 7                                                       )   ===============================
     Rebecca Murray (a.k.a. Tso), et al.,                )   Civil RICO; Violations of Civil Rights, States &
 8                                                       )   Federal Statutes; Injunctive Relief (Sought)
                                                         )
 9            Defendants.                                )   Demand for Trial by Jury where permitted.
                                                         )
10
                     Plaintiff’s MOTION for SUBPOENA and IN CAMERA REVIEW
11                   re: New Facts Presented in ECF #99, and in REPLY to ECF #100

12
          Plaintiff respectfully requests that this Court enter an order (i) permitting Plaintiff to serve
13
     subpoena upon the Colorado Dept. of Regulatory Agencies (CO DORA) for records relating to
14
     DORA case no. 2020-5533, and all DORA records attached to the investigation of Dr. Gene D.
15
     Gross listed in the minutes of the State Board of Psychologist Examiners, Emergency Meeting
16   Public Minutes – September 14, 2020; and (ii) to seal and maintain confidentiality of these

17   records; and (iii) Plaintiff further requests an in camera review of the subpoenaed records in
     conjunction with the new facts and inferential allegations submitted with Plaintiff’s motion, ECF
18
     #99. As grounds for the motion, Plaintiff states as follows:
19
                           MEMORANDUM OF LAW AND CIVIL PROCEDURES
20

21        1. Federal Rules of Criminal Procedure 49.1 states in relevant part:
                 (a) Redacted Filings. Unless the court orders otherwise, in an electronic or paper filing
22
                     with the court that contains an individual's social-security number, taxpayer-
23                   identification number, or birth date, the name of an individual known to be a

24                                                 Page 1 of 9
 Case 1:19-cv-00293-PAB-STV Document 102 Filed 11/25/20 USDC Colorado Page 2 of 11




 1

 2                 minor, a financial-account number, or the home address of an individual, a party
                   or nonparty making the filing may include only:
 3                      :
                       (3) the minor’s initials;
 4                      :
                       (5) the city and state of the home address.
 5
               (b) Exemptions from the Redaction Requirement. The redaction requirement does not
 6
                   apply to the following:
 7
                       (2) the record of an administrative or agency proceeding;
 8                      :
                       (7) a court filing that is related to a criminal matter or investigation and that is
 9                         prepared before the filing of a criminal charge or is not filed as part of any
                           docketed criminal case;
10                :
               (d) Filings made under seal. The court may order that a filing be made under seal
11
                    without redaction. The court may later unseal the filing or order the person who
12                  made the filing to file a redacted version for the public record.

13             (e) Protective orders. For good cause, the court may by order in a case:
                       (1) require redaction of additional information; or
14
                       (2) limit or prohibit a nonparty's remote electronic access to a document filed
15                         with the court.
                  :
16             (h) Waiver of Protection of Identifiers. A person waives the protection of Rule 49.1(a)
                    as to the person's own information by filing it without redaction and not under
17
                    seal.
18
        2. The Colorado Open Records Act, (CORA) C.R.S. § 24-72-201 to 206, provides that all
19
     public records shall be open for inspection by any person at reasonable times, except as provided
20   in part 2 or as otherwise specifically provided by law. At the discretion of the custodian of

21   record, records of investigations may be exempt; and the custodian must exempt medical data,
     personnel files, letters of reference, trade secrets, library records, addresses of public school
22
     children, and sexual harassment complaints under investigation.
23

24                                                Page 2 of 9
 Case 1:19-cv-00293-PAB-STV Document 102 Filed 11/25/20 USDC Colorado Page 3 of 11




 1

 2      3. The U.S. Supreme Court has “long held the view that in camera review is a highly

 3   appropriate and useful means of dealing with claims of governmental privilege. e.g., United
     States v. Nixon, 418 U.S. 683, 706 (1974); United States v. Reynolds, 345 U.S. 1 (1953).” Kerr
 4
     v. United States Dist. Court for Northern Dist. of Cal., 426 U.S. 394 at 406 (1976). Furthermore,
 5
     Supreme Court’s guidance has gone to the point of providing a narrow construction of the
 6   privilege of in camera review of documents alleged to come within the crime-fraud exception to

 7   attorney-client privilege. United States v. Zolin, 491 U.S. 554, 568-570 (1989). Indeed,
     according to the late Hon. Justice Antonin Scalia, the Supreme Court “has well understood that
 8
     the particular value the courts are distinctively charged with - preserving justice - is severely
 9
     harmed by contravention of ‘the fundamental principle that "the public … has a right to every
10
     man's evidence."” Trammel v. United States, 445 U.S. 40, 50 (1980) (citation omitted).
11   Testimonial privileges, it has been said, "are not lightly created nor expansively construed, for

12   they are in derogation of the search for truth." United States v. Nixon, 418 U.S. 683, 710 (1974).

13                                    GROUNDS FOR MOTION
14
        4. Plaintiff has good cause and justification for this MOTION to subpoena records under
15   seal, and for in camera review as:
16             (i)     The nature of the records sought, i.e. – records of investigations and
                       complaints, prevent Plaintiff access based solely on the statutory authority of
17
                       the Colorado Open Records Act (CORA), C.R.S. § 24-72-201 to 206,
18                     preventing him by statute to compel Colorado DORA to produce without a
19                     court subpoena;

20             (ii)    Plaintiff believes that the records are material and probative on the issue of
                       showing “continuity” in support of Plaintiff’s allegation in ECF #52, that the
21
                       acts of defendants Akins, SPAL PC, Spiegle, Ridings and KRV PC constitute a
22                     pattern of racketeering that represents common and widespread practices
                       throughout the Enterprise. It is also material to Plaintiff’s motion, ECF #99 to
23

24                                               Page 3 of 9
 Case 1:19-cv-00293-PAB-STV Document 102 Filed 11/25/20 USDC Colorado Page 4 of 11




 1

 2                  reverse judgment on a Rule 12(b)(6) dismissal with prejudice of Plaintiff’s
                    FIRST CLAIM and revise to a judgment of dismissal without prejudice for
 3
                    lack of jurisdiction pursuant to the Court’s present finding under Rooker-
 4                  Feldman as parties await the opinions of the Tenth Circuit on this matter under
 5                  appeal.

 6          (iii)   Colorado’s Dept. of Regulatory Agencies is not the appropriate forum for the
                    disposition of material evidence relevant to the type of racketeering claims
 7
                    alleged in ECF #52, and those now arising from the facts and inferred
 8                  allegations of racketeering presented in ECF #99. This is because DORA’s
                    disciplinary authority comes from C.R.S. § 12-245-224, and not 18 U.S.C. §§
 9
                    1961-1968. Also, DORA does not have jurisdiction to review a civil RICO
10                  claim involving professional disciplines not within its statutory purview, nor is
11                  DORA a court of competent jurisdiction where the matters of concern and
                    issues at hand involve a federal claim of civil racketeering and violations of
12
                    federal statutes;
13
            (iv)    Plaintiff is concerned that the records will not be preserved during the
14                  pendency of his appeal, case no. 20-1142 before the U.S. Court of Appeals for
                    the Tenth Circuit, or thereafter until his appeals have been exhausted; and
15
            (v)     On information and belief, lawyers for the plaintiffs/complainants in CO
16
                    DORA case no. 2020-5533 as well as plaintiffs/complainants have advised (a)
17                  that their clients, plaintiffs/complainants, presently hold U.S. Dept. of Defense

18                  security clearances, and (b) that any public record identifying them in a federal
                    lawsuit, with ongoing custody litigation in state court, exposes them to
19
                    potential retaliation as well as jeopardizing their ability to perform their current
20                  and future duties as federal employees / contractors involved in matters of
                    national security. As such, Plaintiff has honored their request by not providing
21
                    their identities at this time; nonetheless, in ECF #103, Plaintiff alleges that by
22                  automatic operations of statutory mandates imposed on CO DORA, Dr.
23                  Spiegle, the subject of case no. 2020-5533, has the identities of the

24                                            Page 4 of 9
 Case 1:19-cv-00293-PAB-STV Document 102 Filed 11/25/20 USDC Colorado Page 5 of 11




 1

 2                      plaintiffs/complainants as well as all confidential documents and exhibits
                        associated with case no. 2020-5533. On information and belief, Dr. Spiegle
 3
                        through his attorneys may have also shared this information with defendants
 4                      Akins and SPAL PC through their attorneys.
 5      5. The significance of the new facts and the subsequent revelations rest with the associations

 6   of defendants Akins, SPAL PC, and Spiegle with other bad actors operating within the
     Enterprise. These actors are alleged and have been known to falsify records and to corruptly
 7
     influence court proceedings to set outcomes for personal enrichment. Importantly, at least one
 8
     member of this network was recently sanctioned and had his professional license summarily
 9   suspended by the State of Colorado pending disciplinary proceedings [see ATTACH 1].
10
        6. Defendants Akins, SPAL PC and Spiegle are alleged to be engaged in schemes and
11   racketeering practices that are both common and widespread throughout the Enterprise; and on

12   the new evidence that Akins, SPAL PC and Spiegle are alleged to be intimately familiar with
     these schemes from their long-standing collaboration with other bad actors within the Enterprise.
13
     These new facts support Plaintiff’s prior inferential allegations. In the interest of justice, this
14
     Court should grant relief from judgment to allow discovery to proceed as relates to the FIRST
15   CLAIM, beginning with the securing of these records in the possession of CO DORA that
16   constitute material evidence having substantial probative value in support of Plaintiff’s

17   inferential allegations and claim in ECF #52.

18
                                               ARGUMENT
19
     The Documents and Testimonies of the Parties are Material to Plaintiff’s FIRST CLAIM and
20   MOTION pursuant to Fed.R.Cv.P. 60(b)(2), (b)(6), and (d)(1), and Fed.R.Cv.P. 62.1 seeking
     to set aside judgment and reopen the case.
21
        7. As for the new facts and inferred allegations presented in ECF #99, one important
22
     benchmark of admissibility is relevance. Federal Rule of Evidence 402 states, in part, "All
23   relevant evidence is admissible, except as otherwise provided." Plaintiff has a due process right
24                                                Page 5 of 9
 Case 1:19-cv-00293-PAB-STV Document 102 Filed 11/25/20 USDC Colorado Page 6 of 11




 1

 2   to present all the evidence that bears on the issue to be decided, even at this Court’s discretion

 3   under seal as provided for pursuant to Fed.R.Crim.P. 49.1, and in camera hearing to protect the
     identities of the witnesses, including the Complainant responsible for Colorado Dept. of
 4
     Regulatory Agencies (CO DORA) case no. 2020-5533.
 5
        8. Plaintiff states in no uncertain terms that CO DORA case no. 2020-5533 is in the public
 6
     record [see ATTACH 2]. In ECF #99, Plaintiff further cites from documents in official public
 7   records [see ATTACH 1], and communications provided by the Complainant in CO DORA case
 8   no. 2020-5533 and other victims that took place between September 26, 2020 through October

 9   11, 2020.

10      9. In ECF #90, this Court ruled that “… any possible predicate acts for the RICO claim must
     not implicate Rooker-Feldman,” citing Tal v. Hogan, 453 F.3d 1244, 1262 n.19 (10th Cir. 2006).
11
     Plaintiff respectfully disagrees with the District Court’s conclusion on Rooker-Feldman and has
12
     appealed to the U.S. Court of Appeals for the Tenth Circuit contesting the applicability of the
13   Rooker-Feldman doctrine to this case. ECF #99 is not directed at the issue of Rooker-Feldman’s
14   applicability, but is instead directed against the Rule 12(b)(6) conclusion that RICO “continuity”
     is not plausible. In arguendo, if Rooker-Feldman becomes the sole factor supporting a dismissal
15
     of Plaintiff’s FIRST CLAIM, this Court would be in err in its judgment to dismiss with prejudice
16
     this claim; rather, ECF #99 is intended to reverse and vacate this Court’s Rule 12(b)(6) dismissal
17
     with prejudice of Plaintiff’s FIRST CLAIM.
18
        10. The issue to be decided for ECF #99 is whether the new facts and new inferential
19   allegations, previously unavailable before judgment but however now obtained and offered by

20   Plaintiff post-judgment, sufficiently show plausibility to satisfy the requisite RICO element of
     “pattern” specific to “continuity”, which this Court previously ruled was not met, and therefore
21
     granted defendants’ Rule 12(b)(6) motion, see ECF #90 at footnote [11].
22

23

24                                               Page 6 of 9
 Case 1:19-cv-00293-PAB-STV Document 102 Filed 11/25/20 USDC Colorado Page 7 of 11




 1

 2      11. The facts and inferential allegations presented in ECF #99 have probative value. In ECF

 3   #99, Plaintiff moves this Court for a hearing and review of these confidential documents with the
     same witnesses who provided Plaintiff these new facts. Plaintiff asserts that the evidence
 4
     forthcoming from witness testimonies under oath at hearing of these new facts and inferential
 5
     allegations will more than satisfy the element of pattern/continuity in Plaintiff’s FIRST CLAIM.
 6   These facts and inferential allegations are material to the issue before this Court in ECF #99.

 7
     The prejudicial effect of a denial of Plaintiff’s motion to subpoena of records and for in
 8   camera review far outweigh the probative value of the evidence.

 9      12. Plaintiff incorporates his arguments for the probative value of this new evidence from
     ECF #99 and Plaintiff’s REPLY, ECF #103, herein; and further state that this Court has
10
     previously dismissed with prejudice Plaintiff’s FIRST CLAIM pursuant to Rule 12(b)(6) for an
11
     insufficient pleading of “continuity.”
12
        13. Importantly, Plaintiff was denied due process to conduct the necessary discovery to
13   sufficiently allege “continuity” with the practices of Akins, SPAL PC and Spiegle, Ridings and
14   KRV PC are common and widespread within the Enterprise.

15      14. Plaintiff now has new evidence with substantial probative value unavailable prior to

16   judgment, obtained from sources known to Spiegle, Akins and SPAL PC [see, ECF #103 at 11-
     19], from official records of complaints and investigations against Spiegle and other associates in
17
     the Enterprise that support Plaintiff’s inferential allegations for continuity. Pursuant to
18
     Fed.R.Cv.P 60(b)(2) and 60(b)(6), such evidence is believed to be sufficient to reverse this
19   Court’s judgment to dismiss with prejudice Plaintiff’s FIRST CLAIM and at minimum amend

20   judgment to dismissal without prejudice for lack of jurisdiction, Rooker-Feldman, pending the
     outcome of Plaintiff’s appeal before the Tenth Circuit.
21

22      15. As such, the prejudicial effect of a denial of Plaintiff’s motion to subpoena records and for
     in camera review far outweigh the probative value of the evidence, because a denial would
23

24                                                Page 7 of 9
 Case 1:19-cv-00293-PAB-STV Document 102 Filed 11/25/20 USDC Colorado Page 8 of 11




 1

 2   contravene “the fundamental principle that "the public … has a right to every man's evidence."”

 3   Trammel v. United States, 445 U.S. 40, 50 (1980) citing United States v. Bryan, 339 U. S. 323,
     339 U. S. 331 (1950). See also, ¶ 3 above.
 4

 5                                               MOTION

 6
        16. Pursuant to Fed.R.Cv.P. 62.1 and Fed.R.Cv.P. 60(b)(2) and 60(b)(6), and on account of
 7   new facts and evidence presented herein, Plaintiff respectfully moves this Honorable Court to
 8   grant Plaintiff’s motion (i) permitting Plaintiff to serve subpoena upon the Colorado Dept. of

 9   Regulatory Agencies (CO DORA) for records relating to DORA case no. 2020-5533, and all
     DORA records attached to the investigation of Dr. Gene D. Gross listed in the minutes of the
10
     State Board of Psychologist Examiners, Emergency Meeting Public Minutes – September 14,
11
     2020; and (ii) to seal and maintain confidentiality of these records; and (iii) Plaintiff further
12   requests an in camera review of the subpoenaed records in conjunction with the new facts and

13   inferential allegations submitted with Plaintiff’s motion, ECF #99..

14                                     SUMMARY AND PRAYER
15
        WHEREFORE, your undersigned Plaintiff, Gilbert T. Tso, now prays that this Honorable
16
     Court:
17
              (A)   GRANT an ORDER enabling Plaintiff to serve subpoenas upon the Colorado
18                  Department of Regulatory Agencies to produce, under seal, all records associated
                    with CO DORA case no. 2020-5533 and matters concerning Dr. Gene D. Gross
19
                    specifically identified in the State Board of Psychologist Examiners, Emergency
20                  Meeting Public Minutes – September 14, 2020;

21

22

23

24                                                Page 8 of 9
 Case 1:19-cv-00293-PAB-STV Document 102 Filed 11/25/20 USDC Colorado Page 9 of 11




 1

 2        (B)   GRANT Plaintiff’s MOTION FOR IN CAMERA REVIEW of the documents and
                witness statements pertaining to the new facts presented in ECF #99 and confidential
 3              records produced under subpoena; and

 4        (C)   any other relief that the Court deems fair and equitable.

 5
                                                       Respectfully submitted,
 6

 7
                                                       s/ Gilbert T. Tso
 8                                                     Gilbert T. Tso
                                                       3700 Quebec Street, #100-228
 9                                                     Denver, CO 80207
                                                       Telephone: 312-339-1968
10                                                     Email: gilbert.tso@gmail.com
                                                       Pro Se Plaintiff, Party of Record
11

12

13

14

15

16

17

18

19

20

21

22

23

24                                           Page 9 of 9
Case 1:19-cv-00293-PAB-STV Document 102 Filed 11/25/20 USDC Colorado Page 10 of 11




                            CERTIFICATION OF DUTY TO CONFER

         On November 18, 2020 Plaintiff contacted Defendants’ counsels to confer on Plaintiff’s
      Motion for Subpoena and In Camera Review re New Facts Presented in ECF #99, and in
      Reply to ECF #100.

         On November 20, 2020 counsels for defendants indicated they oppose this Motion.
      Plaintiff reports this is also a contested motion.




                                                           s/ Gilbert T. Tso_____________
                                                           Gilbert T. Tso
                                                           3700 Quebec Street, #100-228
                                                           Denver, CO 80207
                                                           Telephone: 312-339-1968
                                                           Email: gilbert.tso@gmail.com
                                                           Pro Se Plaintiff, Party of Record
Case 1:19-cv-00293-PAB-STV Document 102 Filed 11/25/20 USDC Colorado Page 11 of 11




                                  CERTIFICATE OF SERVICE

      This is to certify that I have duly served the within Plaintiff’s Motion for Subpoena and In
   Camera Review re New Facts presented in ECF # 99, and in Reply to ECF #100 upon all parties
   herein by depositing copies of same via CM/ECF, this 25th day of November 2020, addressed as
   follows:

   By CM/ECF:
   Allison R. Ailer, Ass’t. Att’y General              Richard M. Murray, Esq.
   State of Colorado                                   Polsinelli P.C. - Denver
   Ralph L. Carr Colorado Judicial Center              1401 Lawrence Street, Ste. 2300
   1300 Broadway, 10th Floor                           Denver, CO 80202
   Denver, CO 80203                                    E-Mail: rmurray@polsinelli.com
   E-Mail: allison.ailer@coag.gov                                rwarren@polsinelli.com
   *Counsel of Record                                  *Counsel of Record

   Robert A. Wolf, Esq.                                Eric M. Ziporin
   Sherri L. Catalano                                  Jonathan N. Eddy
   City and County of Denver                           Senter Goldfarb & Rice, LLC
   1200 Federal Blvd., 4th Floor                       3900 East Mexico Avenue
   Denver, CO 80204                                    Suite 700
   E-Mail: robert.wolf@denvergov.org                   Denver, CO 80210
   *Counsels of Record                                 E-Mail: eziporin@sgrllc.com
                                                                jeddy@sgrllc.com
   Tory D. Riter, Esq.                                 *Counsels of Record
   Kelly L. Kafer, Esq.
   Baldwin Morgan & Rider, P.C.                        Kevin S. Taylor, Esq.
   1512 Larimer Street, Ste. 450                       Taylor Anderson LLP
   Denver, CO 80202                                    1670 Broadway, Suite 900
   E-Mail: triter@morganrider.com                      Denver, CO 80202
            kkafer@morganrider.com                     E-Mail: ktaylor@talawfirm.com
   *Counsels of Record                                 *Counsel of Record



                                                       s/ Gilbert T. Tso____________
                                                       Gilbert T. Tso
                                                       3700 Quebec Street, #100-228
                                                       Denver, CO 80207
                                                       Telephone: 312-339-1968
                                                       Email: gilbert.tso@gmail.com
                                                       Pro Se Plaintiff, Party of Record
